DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ching-Yi Lu on 9/17/2021.
The application has been amended as follows: 
Claim 1, line 25 “toobtain” is amended to –to obtain--.
Claim 7, line 2 “the TWS program” is amended to –a tracking while scan (TWS) program-.
Claim 7, line 3 ”bythe” is amended to –by the--.
Claim 10, line 2 “trackof” is amended to –track of--.
Claim 14, line 4 “theradar” is amended to –the radar--.
Claim 15, line 2 “a TWS tracking” is amended to -- a tracking while scan (TWS) tracking--.
Claim 17, line 10 “tothe” is amended to –to the--.
Claim 12, line 12 “comprisesthree” is amended to –comprises three--.
Claim 17, line 22 “bythe” is amended to –by the--.
Claim 17, line 36 “a memory” is amended to –the memory--.
Claim 17, line 17 “a human-machine” is amended to –the human-machine--.
Claim 18, line 3 “a STT tracking” is amended to –the STT tracking--.
Claim 19, line 3 “betracked” is amended to –be tracked--.
Claim 22, line 4 “singletarget” is amended to –single target--.
Claim 23, lines 2-3 “from a target list generated from a target list generatedby” is amended to --from a target list generated by--.
Claim 31, line 2 “a TWS tracking” is amended to -- a tracking while scan (TWS) tracking--.
Claim 32, line 1-2 “a TWS tracking” is amended to -- a tracking while scan (TWS) tracking--.
Allowable Subject Matter
Claims 1-11, 14-15, 17-23, 25-27, 30-34, 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Yanagi et al (US 20080100503) in view of Cahoon et al (US 9000972), Wallace (US 20160061946) and Arage et al (US20160377711) do not teach nor make obvious (claim 1) executing a range FFT algorithm; after executing the range FFT, executing a moving target identification (MTT) algorithm, wherein the Doppler FFT algorithm is executed after the MTI algorithm: (claim 17) executing a range FFT algorithm: after executing the range FFT, executing a moving target identification (MTT) algorithm, wherein the NCI algorithm is executed after the MTI algorithm: (Claim 34) executing a range FFT algorithm: after executing the range FFT, executing a moving target identification (MTD) algorithm, wherein the Doppler FFT algorithm or the non-coherent integration (NCI) is executed after the MTI algorithm; and
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648